Citation Nr: 1442610	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1981.  He died in March 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado, which denied the claim.

In June 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Denver RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim in September 2011, at which time the claim was denied.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  By an Order dated May 2012, the Court granted the parties' Joint Motion, vacated the September 2011 decision, and remanded the claim to the Board for compliance with the directives specified by the Court.

In September 2012, the Board submitted the appellant's claims for an expert medical opinion concerning the issue of the cause of the Veteran's death.  The opinion was received in December 2012.  Thereafter, the Board issued a January 2013 decision once again denying the appellant's claim.  This decision also was appealed to the Court.  In a March 2014 memorandum decision the Court vacated the Board's January 2013 decision and remanded the case for further proceedings consistent with the Court's decision.

The Board also denied entitlement to accrued benefits in the January 2013 decision.  The Court noted that as the appellant did not appeal this part of the decision, that claim is abandoned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that her husband's cause of death is related to his military service.  The death certificate shows that he died of sepsis due to complications of bladder cancer.  Other significant conditions included fungemia, hypertension, radical cystectomy, and colostomy.  The autopsy report shows that the Veteran also had, among other diagnoses, coronary artery disease.  Further, private hospital records indicate that the Veteran had prostate cancer.  Coronary artery disease and prostate cancer are both presumptively related to exposure to herbicides.  The Veteran served in Vietnam and he is thus presumptively exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).

The Court's memorandum decision found, in part, that the Board should consider whether the Veteran's coronary artery disease, which is presumptively related to his exposure to herbicides in Vietnam, substantially contributed to the Veteran's death.  See March 2014 memorandum decision, pp. 7-8.  This is a medical matter; therefore, the Board is remanding this for a medical opinion.

With respect to the prostate cancer, while it is a disease that is presumptively related to the Veteran's herbicide exposure, if prostate cancer is a result of the bladder cancer metasticizing to the prostate, then the presumptive regulations do not apply.  See VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).  While the evidence suggests that the Veteran's prostate cancer was diagnosed as a result of the bladder cancer, given that the case must be remanded pursuant to the Court's memorandum decision, the medical opinion provided should clarify whether the Veteran's bladder cancer preceded the prostate cancer or developed independently.  The appellant has maintained that she was told by the Veteran's private treatment provider that the prostate cancer developed prior to or independent of the Veteran's bladder cancer.  Thus, she should be given the opportunity on remand to submit this evidence, as well.

The other reason for the Court's decision was that it found that the medical opinion provided in November 2012 was inadequate because it is unclear whether the opinion was based on all of the procurable data.  See memorandum decision, p. 6.  The Court noted that it appeared that the physician providing the opinion relied solely on a study from the National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2010, as the basis for the opinion, which is impermissible.  The Court also noted that the appellant's risk factors were not considered, as the examiner stated that he was unable to determine from the records whether the Veteran had known risk factors for bladder cancer.  The Court thus determined that the Board should have sought further development and clarification.  See id.  Thus, on remand the appellant should be given the opportunity to submit any information she has concerning the Veteran's risk factors for bladder cancer.


Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit any relevant private treatment records from the Veteran's retirement from service in June 1981 up to the Veteran's death, or identify the private facility where the treatment occurred and sign the proper release for VA to obtain the records.  

Specifically the appellant should be requested either to submit the records or to identify the private treatment provider who reportedly told them that the Veteran's prostate cancer diagnosis preceded the bladder cancer and/ or was independently diagnosed.

Also, ask the appellant to identify any known risk factors for bladder cancer that she knew of the Veteran having prior to his death and/or identify the relevant treatment records providing this information.

If the appellant complies with the request, make at least two attempts to obtain the records unless after the first attempt it is clear that additional efforts would be futile.

If efforts to obtain any relevant records are unsuccessful, notify the appellant and indicate any further steps VA will make concerning her claim.

2.  After all available records and information from the appellant have been associated with the claims file, forward the claims file to a VA oncologist to obtain a medical opinion regarding the cause of the Veteran's death.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the oncologist should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer diagnosis either predated his bladder cancer diagnosis, and/ or developed independently;  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer, fungemia, hypertension, radical cystectomy, and/or colostomy, from which the Veteran died, was incurred or aggravated as a result of active service; and, 

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease resulted in debilitating effects and general impairment of health, rendering him materially less capable of resisting the effects of the bladder cancer, fungemia, hypertension, radical cystectomy, and/or colostomy, which ultimately caused or significantly contributed to his death. 

In rendering the requested opinion, the oncologist should consider the following among other information in the file:

(a)  The Veteran's death certificate and autopsy report, confirming a finding of metastatic transitional cell carcinoma, status-post cystoprostatectomy and urinary diversion, with an existing mass that extended from the posterior abdominal wall to the kidneys, large and small bowel, and encasing the abdominal aorta; noting that the bladder and prostate had been removed; and showing findings of mild atherosclerosis and hypertension with arteriolonephrosclerosis; 

(b)  The Veteran's presumed exposure to herbicides in service, such as Agent Orange, including 2,4-dichlorophenoxyacetic acid; 2,4,5-trichlorophenoxyacetic acid and its contaminant, 2,3,7,8-tetrachlorodibenzo-p-dioxin ("TCDD"); cacodylic acid; and picloram; by virtue of having served within the Republic of Vietnam during the Vietnam era;

(c)  A study from the National Academy of Sciences, Veterans and Agent Orange: Update 2010, which found no statistical correlation between herbicides exposure and cancers not specifically listed (including bladder cancer);

(d)  Private treatment reports dated in November 2006 including a CT scan revealing an irregular shaped mass in the bladder, primarily on the left side and obstructing the ureter; an enlarged and irregular prostate; with a note that it was unknown whether the bladder mass had invaded the prostate; and an impression of an obstructing bladder mass and enlarged prostate of significance. 

(e)  A November 2006 biopsy revealing a finding of a superficial and deep bladder tumor, involving approximately 90 percent of the bladder specimen, consistent with poorly differentiated invasive high grade urothelial carcinoma with squamous necrosis; also noting that the tumor had extensively invaded the muscularis propria, as well as lymph/vascular invasion and ruothelial carcinoma with necrosis involving the prostate; and that the tumor was involved in about 60 percent of these tissue specimens; 

(f)  A subsequent November 2006 treatment record again confirming that the Veteran had bladder cancer in the form of a transitional cell carcinoma with extensive obstruction of the ureteral orifice and invading the prostate; 

(g)  Treatment records from December 2006 showing that the Veteran underwent a radical cystoprostatectomy with lymph node dissection, in which his bladder and prostate were removed with the post-operative report again revealing a diagnosis of transitional cell carcinoma of the bladder; and further noting that the Veteran had been referred for a cystectomy for invasive bladder cancer and that his "pathology showed that he had a high grade deep bladder tumor into the muscularis propria with vascular invasion as well as cancer invading his prostatic stroma"; 

(h)  A January 2007 private treatment report noting that the official pathology report from the procedure confirmed a finding of stage IV metastasized bladder cancer; 

(i)  Any other pertinent evidence submitted by the appellant including information concerning the Veteran's risk factors for bladder cancer and/ or statements from the Veteran's treating physician that his prostate cancer preceded or developed independently of his diagnosis of bladder cancer; and 

(j)  The November 2012 opinion from a VA physician specializing in hematology/oncology who provided an advisory medical opinion regarding the cause of the Veteran's death. 

The complete rationale for all opinions expressed, should be set forth in the examination report.  A rationale that the Veteran's bladder cancer is not related to exposure to herbicides solely on the basis of the NAS study will be insufficient.

If the examiner cannot make a determination without resort to speculation please indicate why this is so, i.e., is it beyond medical knowledge in general or just beyond the oncologist's personal knowledge or expertise.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the appellant a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



